Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 240 in ¶ [0143] of the corresponding pre-grant publication US 20200364492 A1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In this Office Action a line number of a claim indicates the line starting from the top of the claim. Claims 1, 3, 5, 8-9, 13-14, and 19-20 are objected to because of the following informalities: It is unclear to the examiner how the limitation “a ranking derivative of …” in claim 1, line 11 should be interpreted. Examiner interprets this limitation to mean “a ranking being a derivative of …”. The limitation “a ranking derivative” in claims 3, line 2; claim 5, line 4; claim 9, line 6; claim 19, line 12; and claim 20, line 5 on p. 31, and the limitation “each addition ranking being derivative of…”  in claim 8, lines 2-3 are being interpreted in the same way as claim 1 and should be corrected accordingly.  
For clarity, Applicant is respectfully asked to remove the dashes in claim 1, line 9; in claim 3, lines 3 and 4; in claim 9, in the second line on page 29; in claim 19, line 10; and in claim 20, line 3 from the top of p. 31.  The claims recite both “behaviour” (e.g., claim 1 line 4) and “behavior (e.g., claim 1, last line). Applicant is respectfully asked to use one version or the other in the claim set
In Claim 9, line 5, the limitation “the processor” should recite “a processor”. In the line starting with b), the limitation “a processor” should recite “the processor”. In claim 9, lines 7, 12, and 14, the limitation “instrumental” should recite “instructional.”
In  Claims 11, 13 and 14, the limitation “the group” should recite “a group” in line 2 of each claim Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation from “wherein the” to “given guidance behaviour” (lines 11-14) recites calculating a ranking derivative subsequent to execution of a given guidance behavior. However, lines 15-16 recites executing a guidance behavior selected according to the ranking, which implies the ranking step precedes the executing step. It is unclear if execution  of a given guidance behaviour as recited in lines 13-14 is the same as executing a guidance behavior as recited in lines 15-16, and it is unclear whether the calculating a ranking happens before or after executing a guidance behavior. For purposes of examination, Examiner interprets claim 1 to mean the feature of “executing, by a guidance system of a given subject” is a different execution step from “execution of a given guidance behaviour”. Claims 1-4 and 11-18 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
In claim 5, lines 2-4 recite executing a guidance behavior being selected according to a ranking, meaning the selecting comes before the executing a guidance behavior. Line 5 appears to indicate the selecting according to a ranking derivative comes after the execution of the guidance behavior. The claim is indefinite due to the conflicting limitations. Examiner interprets claim 5 to mean execution of the guidance behavior in lines 5-6 is a separate execution from lines 2-3 and happens as a subsequent step to the execution of lines 2-3.  Claims 6-8 are rejected for failing to cure the deficiencies of claim 5 upon which they depend.
Claim 9 contains the same indefinite issue as claim 1 regarding the limitation “subsequent to execution of the guidance behavior” in lines 7-8, and the limitation is being interpreted in the same way as in claim 1. Claim 10 is rejected for failing to cure the deficiencies of claim 9 upon which it depends.
	Claim 19 is directed to a system which recites the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein.
Claim 20 is directed to a product which recites the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations: 
wherein the machine learning model is adapted to enable calculating a ranking derivative of an estimated likelihood of satisfaction of an instructional goal completion criterion, for subject-specific information, subsequent to execution of a given guidance behaviour, (Calculating a ranking derivative is a mathematical calculation.)
a guidance behavior selected according to the ranking. (Selecting a guidance behavior is an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.)
The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a) executing, by a guidance system of a subject, a guidance behavior; and (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

b) training the machine learning model, by a processor, with a training input comprising, at least, data indicative of a time of the execution of the guidance behaviour, data indicative of a degree of completion of the instructional goal for the subject - at a given time, and data indicative of subject-specific information; wherein the machine learning model is adapted to enable calculating (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). A processor amounts to mere instructions to apply a judicial exception because a processor amounts to a generic computer component performing a generic function as discussed in MPEP 2106.05(f).)

thereby facilitating executing, by a guidance system of a given subject, a guidance behavior selected according to the ranking. (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Executing, by a guidance system of a subject, a guidance behavior amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Training the machine learning model, by a processor, with a training input comprising, at least, data indicative of a time of the execution of the guidance behaviour, data indicative of a degree of completion of the instructional goal for the subject - at a given time, and data indicative of subject-specific information; wherein the machine learning model is adapted to enable calculating amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). A processor amounts to mere instructions to apply a judicial exception because a processor amounts to a generic computer component performing a generic function as discussed in MPEP 2106.05(f). Facilitating executing, by a guidance system of a given subject, a guidance behavior selected according to the ranking amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites: repeating a) -b) until satisfaction of a training completion criterion. This limitation is a judgement and evaluation mental process of determining when a training completion criterion is satisfied, which can reasonably be performed in one’s mind with the aid of pencil and paper. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible. 

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites: wherein the machine learning model is adapted to enable calculating a ranking derivative of an estimated likelihood of satisfaction of an instructional goal completion criterion - within an instructional goal time- constraint - for subject-specific information, subsequent to execution of a given guidance behavior. Calculating a ranking derivative is a mathematical calculation. Execution of a given guidance behavior is a judgement and evaluation mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible. 

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: 
wherein the training input further comprises: data indicative of a subject completion status of the guidance behaviour. Training inputs are generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Training inputs are generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 5
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the limitations: the guidance behaviour being selected… according to, at least, a ranking derivative of an estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behaviour, for the subject-specific information of the subject, wherein the estimated likelihood of satisfaction is calculated (Selecting a guidance behviour is an evaluation and judgement mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. A ranking derivative is a mathematical concept/calculation. Calculating the estimated likelihood of satisfaction is a mathematical calculation.) The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: 
executing, by a guidance system of a subject, a guidance behaviour, (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

a processor (Mere instructions to apply an exception because a processor amounts a generic computer component performing a generic function as discussed in MPEP 2106.05(f).)

utilizing a machine learning model trained according to the method of claim 1 (Mere instructions to apply an exception as discussed in MPEP 2106.05(f). It also amounts to generically linking the judicial exceptions to the technological environment of machine learning as discussed in MPEP 2106.05(h). 

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Executing, by a guidance system of a subject, a guidance behaviour amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). A processor amounts to mere instructions to apply an exception because a processor amounts to a generic computer component performing a generic function as discussed in MPEP 2106.05(f). Utilizing a machine learning model amounts to mere instructions to apply an exception as discussed in MPEP 2106.05(f). Additionally, it amounts to generically linking the judicial exceptions to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 5.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 5 are incorporated. The claim recites: the ranking is calculated according to an arithmetic difference between: an estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, and an estimated likelihood of satisfaction of the instructional goal completion criterion, in absence of execution of the guidance behavior, for the subject- specific information of the subject. This limitation is a mathematical calculation. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible. 

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 6 are incorporated. The claim recites: wherein the guidance behavior is selected according to, at least, whether the ranking indicates that estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, is increased, as compared to a likelihood of satisfaction of the instructional goal completion criterion in absence of execution of the guidance behavior. This limitation is a judgement and evaluation mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible. 

CLAIM 8 incorporates the rejection of claim 7.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 7 are incorporated. The claim recites: wherein the guidance behavior is selected according to, at least, one or more additional rankings, each additional ranking being derivative of an estimated likelihood of satisfaction of an additional instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, wherein each of the additional rankings is calculated utilizing the machine learning model. This limitation is a judgement and evaluation mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible. 

CLAIM 9
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations: 
a) the guidance behavior being selected… according to, at least, a ranking derivative of an estimated likelihood of satisfaction of an instrumental goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, wherein the ranking is calculated, (Selecting a guidance behaviour is a judgement and evaluation mental process which can be reasonable performed in one’s mind with the aid of pencil and paper. A ranking derivative is a mathematical concept. Calculating the ranking is a mathematical calculation.)

wherein the ranking indicates that the estimated likelihood of satisfaction of an instrumental goal completion criterion subsequent to execution of the guidance behavior is decreased, as compared to likelihood of satisfaction of an instrumental goal completion criterion in absence of execution of the guidance behavior, (The ranking indicating the estimated likelihood is decreased is a mathematical concept. Performing of exploratory execution is a judgement and evaluation mental process which can reasonably be performed in one’s mind with the aid of pencil and paper) 

The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a) selectively executing, by a guidance system of a subject, a guidance behaviour, (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

by the processor (A processor amounts to a generic computer component performing generic functions as discussed in MPEP 2106.05(f).)

utilizing a machine learning model trained according to the method of claim 1 (Utilizing a machine learning model amounts to generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

thereby giving rise to performing of exploratory execution of a negatively assessed guidance behavior; and (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

b) training the machine learning model, by a processor, with a training input comprising, at least, data indicative of a time of the execution of the guidance behaviour, data indicative of a degree of completion of the instructional goal for the subject - at a given time, and data indicative of subject-specific information. (Generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h).)

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The following limitations amount to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h): 
Selectively executing, by a guidance system of a subject, a guidance behaviour; utilizing a machine learning model trained according to the method of claim 1; performing of exploratory execution of a negatively assessed guidance behavior; training the machine learning model, by a processor, with a training input comprising, at least, data indicative of a time of the execution of the guidance behaviour, data indicative of a degree of completion of the instructional goal for the subject - at a given time, and data indicative of subject-specific information. A processor amounts to a generic computer component performing generic functions as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 9.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 9 are incorporated. The claim recites the following limitations: 
generating a random number; and (Mathematical concept)
according to whether the generated random number meets an exploratory execution threshold, (Comparing to a threshold is a mathematical concept.)
The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites:
performing exploratory execution of a negatively assessed guidance behavior. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Performing exploratory execution of a negatively assessed guidance behavior amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible. 

CLAIM 11 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the machine learning model comprises a machine learning method selected from the group consisting of: gradient boosting, and reinforcement learning. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the guidance system of the subject is integrated in a vehicle. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the guidance system of the subject is a personal device selected from the group consisting of: personal computing device, personal assistant, and telephone. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 13 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein a guidance behavior is executed in an execution format selected from the group consisting of: chatbot application, and voice instruction. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the instructional goal comprises a subject being trained for a driving practice. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the instructional goal comprises a subject being trained for a course-taking practice. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the instructional goal comprises making a purchase. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 18 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites: wherein the instructional goal comprises retaining a subscription. This limitation amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The additional element amounts to generally linking the judicial exception to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

	Claim 19 is directed to a system which recites the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. In Step 2A Prong 2 and Step 2B, processing circuitry amounts to mere instructions to perform a judicial exception as discussed in MPEP 2106.05(f). The claim is not patent eligible.

Claim 20 is directed to a product which recites the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. In Step 2A Prong 2 and Step 2B, a non-transitory computer readable medium comprising instructions executed by a computer amounts to mere instructions to perform a judicial exception as discussed in MPEP 2106.05(f). The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurani (US A1). 

	Regarding Claim 1, Kurani teaches: A method of training a machine learning model adapted for guiding subjects to an instructional goal, the method comprising: (Abstract)
a) executing, by a guidance system of a subject, a guidance behavior; and (¶ [0049], [0054])
b) training the machine learning model, by a processor, with a training input comprising, at least, (Training is generally taught by ¶ [0059], lines 8 to the end; [0077]-[0081] and [0085])
data indicative of a time of the execution of the guidance behaviour, (A time includes any point in the lesson. See ¶ [0030], [0053] (lines 3-5), [0054] (p. 4, col. 1, lines 2-5), and  [0059] (lines 8 to the end).)
data indicative of a degree of completion of the instructional goal for the subject - at a given time, and (¶ [0030], [0054] (p. 4, col. 1, lines 2-5), and ¶ [0059], lines 8 to the end.)
data indicative of subject-specific information; ( ¶ [0058], lines 4-14; all of [0062])
wherein the machine learning model is adapted to enable calculating a ranking derivative of an estimated likelihood of satisfaction of an instructional goal completion criterion, for subject-specific information, subsequent to execution of a given guidance behaviour, (¶ [0043], [0061], [0082-83], and [0085]. A ranking is based on student’s performance outcome of each lesson attributes including style of presentation.)
thereby facilitating executing, by a guidance system of a given subject, a guidance behavior selected according to the ranking. (¶ [0049], [0054])

Regarding Claim 3, Kurani teaches: The method of claim 1, wherein the machine learning model is adapted to enable calculating a ranking derivative of an estimated likelihood of satisfaction of an instructional goal completion criterion - within an instructional goal time- constraint - for subject-specific information, subsequent to execution of a given guidance behavior. (¶ [0043], [0061], [0082-83], and [0085]. A ranking is based on student’s performance outcome of each lesson attributes including style of presentation and an instructional goal time-constraint includes a course or curriculum.)

Regarding Claim 4, Kurani teaches: The method of claim 1, wherein the training input further comprises: data indicative of a subject completion status of the guidance behaviour. (¶ [0030], [0054] (p. 4, col. 1, lines 2-5), ¶ [0059] (lines 8 to the end), and [0089].)

Regarding Claim 5, Kurani teaches: A method for guiding subjects to an instructional goal, the method comprising: executing, by a guidance system of a subject, a guidance behaviour, (¶ [0049], [0054])
the guidance behaviour being selected, by a processor, according to, at least, a ranking derivative of an estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behaviour, for the subject-specific information of the subject,  wherein the estimated likelihood of satisfaction is calculated utilizing a machine learning model trained according to the method of claim 1. (¶ [0043], [0061], [0082-83], and [0085]. A ranking is based on student’s performance outcome of each lesson attributes including style of presentation. The feature of subsequent to execution is taught by the continuous modification at ¶ [0048] (lines 17-20) and [0049] (lines 7-12). Regarding a processor, ¶ [0093] teaches “a data processing system (e.g., a computer system).”)

Regarding Claim 11, Kurani teaches: The method of claim 1, wherein the machine learning model comprises a machine learning method selected from the group consisting of: gradient boosting, and reinforcement learning. (Reinforcement learning is taught by [0043], [0061], [0085])

Regarding Claim 13, Kurani teaches: The method of claim 1, wherein the guidance system of the subject is a personal device selected from the group consisting of: personal computing device, personal assistant, and telephone. (¶ [0005] teaches a computer system including an operating system and a memory and [0088] teaches a software user interface and a plugin.)

	Regarding Claim 14, Kurani teaches: The method of claim 13, wherein a guidance behavior is executed in an execution format selected from the group consisting of: chatbot application, and voice instruction. (¶ [0004], lines 7-9)

	Regarding Claim 16, Kurani teaches: The method of claim 1, wherein the instructional goal comprises a subject being trained for a course-taking practice. (Abstract, [0082]-[0083])

Claim 19 is directed to a system which recites the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. Claim 19 additionally recites a processing circuitry. In Kurani, ¶ [0093] teaches “a data processing system (e.g., a computer system).”

Claim 20 is directed to a product which recites the same features as the method of claim 1 and is therefore rejected for at least the same reasons therein. Claim 20 recites a non-transitory computer readable medium comprising instructions that, when executed by a computer, cause the computer to perform a method. In Kurani, ¶ [0093] teaches “a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US 20200258420 A1) in view of Mehanian et al. (US 20150269609 A1)

Regarding Claim 2, Kurani teaches: The method of claim 1, further comprising: repeating a) -b) (¶ [0059], lines 8 to the end; [0077]-[0081] and [0085])
However, Kurani does not explicitly teach: repeating a) -b) until satisfaction of a training completion criterion.
	But Mehanian teaches: repeating 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Mehanian’s EM optimization algorithm into Kurani’s system with a motivation to optimize model parameters. (Mehanian, ¶ [0049])

Regarding Claim 6, Kurani teaches: The method of claim 5,	However, Kurani does not explicitly teach: wherein the ranking is calculated according to an arithmetic difference between: an estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, and an estimated likelihood of satisfaction of the instructional goal completion criterion, in absence of execution of the guidance behavior, for the subject-specific information of the subject. 
But Mehanian teaches: wherein the ranking is calculated according to an arithmetic difference between: an estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, and an estimated likelihood of satisfaction of the instructional goal completion criterion, in absence of execution of the guidance behavior, for the subject-specific information of the subject. ([0055], [0077] teaches offering a discount as an incentive to purchase a product.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Mehanian’s incentives for guiding a desired behavior into Kurani’s invention. A motivation for the combination is to increase the probability that a user satisfies the goal of the guiding behavior. (Mehanian [0102])

Regarding Claim 7, the combination of Kurani and Mehanian teaches: The method of claim 6, 
However, Kurani does not explicitly teach: wherein the guidance behavior is selected according to, at least, whether the ranking indicates that estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, is increased, as compared to a likelihood of satisfaction of the instructional goal completion criterion in absence of execution of the guidance behavior.
But Mehanian teaches: wherein the guidance behavior is selected according to, at least, whether the ranking indicates that estimated likelihood of satisfaction of an instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, is increased, as compared to a likelihood of satisfaction of the instructional goal completion criterion in absence of execution of the guidance behavior. ([0055], [0077] teaches offering a discount as an incentive to purchase a product.)

Regarding Claim 8, the combination of Kurani and Mehanian teaches: The method of claim 7, 
However, Kurani does not explicitly teach: wherein the guidance behavior is selected according to, at least, one or more additional rankings, each additional ranking being derivative of an estimated likelihood of satisfaction of an additional instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, wherein each of the additional rankings is calculated utilizing the machine learning model.
But Mehanian teaches: wherein the guidance behavior is selected according to, at least, one or more additional rankings, each additional ranking being derivative of an estimated likelihood of satisfaction of an additional instructional goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, wherein each of the additional rankings is calculated utilizing the machine learning model. ([0055], [0077] teaches offering a discount as an incentive to purchase a product. [0100]-[0102] teaches additional offers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Mehanian’s incentives for guiding a desired behavior into Kurani’s invention. A motivation for the combination is to increase the probability that a user satisfies the goal of the guiding behavior. (Mehanian [0102])

	Regarding Claim 17, Kurani teaches: The method of claim 1, 
However, Kurani does not explicitly teach: wherein the instructional goal comprises making a purchase.
	But Mehanian teaches: wherein the instructional goal comprises making a purchase. ([0055], [0077], [0100]-[0102])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Mehanian’s incentives for guiding a desired behavior into Kurani’s invention. A motivation for the combination is to incentives a user to make a purchase (Abstract, [0102])

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US 20200258420 A1)  in view of Francis et al. (US 20190025917 A1).

Regarding Claim 9, Kurani teaches: A method of training a machine learning model for guiding subjects to an instructional goal, the method comprising: (Abstract)
a) selectively executing, by a guidance system of a subject, a guidance behaviour, (¶ [0049], [0054])
the guidance behavior being selected, by the processor, according to, at least, a ranking derivative of an estimated likelihood of satisfaction of an instrumental goal completion criterion, subsequent to execution of the guidance behavior, for the subject-specific information of the subject, wherein the ranking is calculated utilizing a machine learning model trained according to the method of claim 1, wherein the ranking indicates that the estimated likelihood of satisfaction of an instrumental goal completion criterion subsequent to execution of the guidance behavior 
thereby giving rise to performing of exploratory execution of a 
b) training the machine learning model, by a processor, with a training input comprising, at least, (Training is generally taught by ¶ [0059], lines 8 to the end; [0077]-[0081] and [0085])
data indicative of a time of the execution of the guidance behaviour, (A time includes any point in the lesson. See ¶ [0030], [0053] (lines 3-5), [0054] (p. 4, col. 1, lines 2-5), and  [0059] (lines 8 to the end).)
data indicative of a degree of completion of the instructional goal for the subject - at a given time, and (¶ [0030], [0054] (p. 4, col. 1, lines 2-5), and ¶ [0059], lines 8 to the end.)
data indicative of subject-specific information. ( ¶ [0058], lines 4-14; all of [0062])
	However, Kurani does not explicitly teach: wherein the ranking indicates that the estimated likelihood of satisfaction of an instrumental goal completion criterion is decreased, as compared to likelihood of satisfaction of an instrumental goal completion criterion in absence of execution of the guidance behavior, thereby giving rise to performing of exploratory execution of a negatively assessed guidance behavior
But Francis teaches: wherein the ranking indicates that the estimated likelihood of satisfaction of an instrumental goal completion criterion is decreased, as compared to likelihood of satisfaction of an instrumental goal completion criterion in absence of execution of the guidance behavior, thereby giving rise to performing of exploratory execution of a negatively assessed guidance behavior (¶ [0138] teaches epsilon-greedy policy on p. 8, col. 2, fourth-to-last line to p. 9, col. 1, line 4. The absence of execution of the guidance behavior corresponds to executing the action with the highest Q value.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Francis’ epsilon-greedy policy into Kurani’s exploratory behavior. A motivation for the combination is that the random exploration allows for discovery of new solutions by the RL agent, useful especially in an altering environment. (Francis, [0138])

Regarding claim 10, the combination of Kurani and Francis teaches: The method of claim 9, 
Kurani teaches: performing exploratory execution of a 
However, Kurani does not explicitly teach: wherein the selectively executing comprises: generating a random number; and according to whether the generated random number meets an exploratory execution threshold, performing exploratory execution of a negatively assessed guidance behavior.
But Francis teaches: wherein the selectively executing comprises: generating a random number; and (¶ [0138] teaches epsilon-greedy policy on p. 8, col. 2, fourth-to-last line to p. 9, col. 1, line 4. The epsilon is 1%.)
according to whether the generated random number meets an exploratory execution threshold, performing exploratory execution of a negatively assessed guidance behavior. (¶ [0138] teaches epsilon-greedy policy on p. 8, col. 2, fourth-to-last line to p. 9, col. 1, line 4. The epsilon is 1%.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Francis’ epsilon-greedy policy into Kurani’s exploratory behavior. A motivation for the combination is that the random exploration allows for discovery of new solutions by the RL agent, useful especially in an altering environment. (Francis, [0138])

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US 20200258420 A1) in view of Lonski et al. (US 20170294060 A1)

	Regarding claim 12, Kurani teaches: The method of claim 1, 
	However, Kurani does not explicitly teach: wherein the guidance system of the subject is integrated in a vehicle.
	But Lonski teaches: wherein the guidance system of the subject is integrated in a vehicle. (Abstract, [0041], [0045])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the guidance system into a vehicle. A motivation for the combination is to provide real-time coaching to a driver while a driver is operating the vehicle. (Lonski [0045], first sentence)

Regarding claim 15, Kurani teaches: The method of claim 1, 
	However, Kurani does not explicitly teach: wherein the instructional goal comprises a subject being trained for a driving practice.
	But Lonski teaches: wherein the instructional goal comprises a subject being trained for a driving practice. (Abstract, [0041], [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the guidance system into a vehicle. A motivation for the combination is to provide real-time coaching to a driver while a driver is operating the vehicle. (Lonski [0045], first sentence)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US 20200258420 A1) in view of Vadakattu et al. (US 20170004513 A1).

Regarding Claim 18, Kurani teaches: The method of claim 1, 
However, Kurani does not explicitly teach: wherein the instructional goal comprises retaining a subscription.
	But Vadakattu teaches: wherein the instructional goal comprises retaining a subscription. (¶ [0012]-[0014], and [0023] (last 7 lines))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kurani’s model Vadakattu’s system for retaining subscriptions. A motivation for the combination is to retain customers (Vadakattu, ¶ [0012])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Learning to Teach” to Fan et al. discloses training a teacher model in a student-teacher machine learning environment.  
US 20170304707 A1 to Morton et al. discloses an AI trainer for training a user in a cybersecurity environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127